IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JAl\/[ES BARNES PLAINTIFF
V. CASE NO. 1:17CV-52DPM
CITY OF MOUNTAIN VIEW, ARKANSAS DEFENDANT

AGREED PROTECTIVE ORDER

Plaintiff has requested discovery of records containing sensitive personal information ln
order to permit Plaintiff adequate access to the records necessary to completely present this case
herein, and, at the same time to address privacy concems, it is hereby ORDERED, AD.TUDGED
and DECREED as folloWs:

l. Plaintiff has made a discovery request for a copy of the personnel file of a Mountain
View police officer and solicited testimony regarding the executive session of a city council
meeting vvhich is of a private and sensitive nature. The parties agree that due to the private and
sensitive nature of these documents and testimony, a protective order should be entered (all
personal information such as addresses and social security numbers and other personal information
are redacted).

2. Any documents or testimony produced in response to discovery requests as
provided in Paragraph l above shall be considered confidential;

3. Information designated as “Confidential” must not be filed on the public docket. If
practical, redact it. FED. R. CIV. P. 5 .2. If an entire page contains information designated as
“Confidential,” counsel may substitute a page marked “Redacted.” lf redaction isn’t practical, a
party must move for permission to file any information designated as “Confidential” and a related

motion, brief, or paper containing that material under seal. The moving party must justify sealing

with specifics and solid reasons, including an explanation about why the information can’t be
redacted

4. lf any disagreement arises about the implementation of this Order, the parties must
file a joint report of the discovery dispute according to the instructions in the Final Scheduling
Order.

5. All confidential records or other information provided hereunder shall be used for
the purpose of this litigation and none of the confidential material may be used for any other
purpose whatsoever without a new request for the material. Moreover, neither Plaintiff, Defendant,
or their counsel may utilize directly or indirectly the confidential records, documents, or other
information made available pursuant to this Order in any other administrative complaint,
proceeding, or civil action without a new request;

6. All confidential records, documents, tapes, or other information provided hereunder
shall be retained in the custody of the Plaintiff or Defendant’s counsel including their paralegal,
secretarial staff, and/or other staff members, during the pendency of this litigation Plaintiff and
Defendant’s counsel may also provide copies of such confidential records, documents or other
information to any expert witness[es] retained by the Plaintiff or Defendant or persons frequently
employed by such expert[s] whose review of the material is necessary for the Plaintiff and
Defendant’s prosecution in this litigation;

7. If confidential documents or records are used during depositions, the depositions
shall be treated as confidential in accordance with this Order;

8. Plaintiff, Defendant, their respective counsel and their staff and the retained expert

Witness/witnesses shall not in any manner, directly transfer confidential records, documents or

other information provided hereunder or copies thereof, or communicate, orally or in writing, any
of the data contained in said material to any person;

9. Plaintiff s counsel, and Defendant’s counsel promptly upon completion of this
litigation, or before if at such time they have no further use of the confidential information,
whichever shall first occur, shall return to the Defendant and Plaintiff all materials produced, and
all copies and extracts of data from such materials or destroy same;

10. This Protective Order shall govern all pre-trial proceedings, but shall be subject to
modification either before, during or after the trial on the merits, upon application of any of the
parties to this lawsuit and for good cause shown;

ll. The provisions of this Order shall not affect the admissibility of evidence at trial or
any preliminary evidentiary proceeding in open court, except as directed by separate Order of this
Court; and

12. This Order is without prejudice to the rights of any party to make objections to the
discovery as permitted by the Federal Rules of Civil Procedure, or by any statute or other authority.

13. This Order will be in effect for one year after the end of the case, including any
appeal. After that, the obligations imposed will continue, but only as a matter of contract between
the parties.

ir ls so oRDERED this ,_ day Of life/gi rt ,2018.

   

./L:`:z}"y `*”1:111~,/¢1(";/ :1'»}7""§`
Hon. D. P. l\;larshall*/"“

 

Approved as to Form:

/s/ Sara Monaghan
Sara Monaghan
Attorney for Defendant

/s/ Joshua Allen
Joshua Allen
Attorney for Plaintiff

